Motion insofar as it seeks relief denied as academic, pursuant to rule 600.6 of this court and section 1116 of the Family Court Act. The clerk of the Family Court, New York County, is directed to have transcribed the minutes of the Family Court proceedings, which are to be included in the original record and a copy thereof to be furnished. *613appellants’ counsel, the cost of said transcript to he a charge against the State of New York from funds available therefor. Concur — Stevens, J. P., Kupferman, Murphy and Lane, JJ.